Order of disposition, Family Court, Bronx County (Sidney Gribetz, J), entered on or about May 11, 2007, which, upon a finding of mental illness, terminated respondent mother’s parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
While respondent has made noteworthy progress in many areas, clear and convincing evidence supports the finding that she is, by reason of mental illness, presently and for the foreseeable future, unable to provide proper and adequate care for her child (Social Services Law § 384-b [4] [c]; [6] [a]; Matter of Lashawn Shanteal R., 14 AD3d 467 [2005]).
Contrary to respondent’s contention, Family Court properly credited the opinion of the court-appointed psychiatrist over that of respondent’s experts, and the court’s determination regarding credibility of the witnesses is entitled to great weight on appeal (see Matter of Amanda Ann B., 38 AD3d 537 [2007]). *374Moreover, respondent’s experts were focused only on her immediate problems, rather than her longstanding personality issues, and their testimony was based largely on respondent’s self-reporting (see Matter of Evelyn B., 37 AD3d 991, 993 [2007]).
A dispositional hearing was not necessary to find that termination of parental rights is in the best interests of the child (Matter of Leomia Louise C., 41 AD3d 249, 250 [2007]; see also Matter of Joyce T., 65 NY2d 39, 49 [1985]). Concur—Lippman, EJ., Gonzalez, Moskowitz, Acosta and Renwick, JJ.